Wendell L. GRIFFEN, Judge, dissenting. I cannot agree to affirm the Board of Review’s decision denying benefits in this unemployment case upon the finding that the claimant was discharged for misconduct connected with her work. Rather, I would reverse and remand with instructions that the Board of Review award benefits. Arkansas Code Annotated Section ll-10-514(a)(2)(Supp. 1999) requires that in all cases of discharge for absenteeism, “. . . the reasons for the absenteeism shall be taken into consideration for purposes of determining whether the absenteeism constitutes misconduct.” We have frequently stated that to constitute misconduct, there must be more than mere inefficiency, unsatisfactory conduct, failure in good performance as the result of inability or incapacity, inadvertencies, ordinary negligence in isolated instances, or good-faith error in judgment or discretion; there must be an intentional or deliberate violation, a willful or wanton disregard, or carelessness or negligence of such degree or recurrence as to manifest wrongful intent or evil design. See Carraro v. Dir., 54 Ark. App. 210, 924 S.W.2d 819 (1996). Carla Love suffered a work-related injury (carpal tunnel syndrome) that caused her to miss a considerable amount of work. While the Board of Review did not “consider the absences due to the work-related injuries, in and of themselves, to be willful acts against the employer’s best interests as would constitute misconduct connected with the work within the meaning of the law, as they were matters beyond the claimant’s control,” the Board denied Love’s unemployment claim because she failed to provide medical statements excusing her from work. The claimant provided medical statements indicating that she needed light-duty work. The employer had light-duty work available that the claimant did not believe she could perform. She also missed part of her work day on April 19, 1999, due to vehicle problems. The record fully shows that the employer terminated the claimant after she was unable to do “light duty” work that was plainly inconsistent with the restrictions imposed by her attending doctor. The claimant underwent a carpal tunnel release procedure on her right hand on October 7, 1998, and returned to work the following day. Although her doctor consistently indicated that she was not to be assigned to work involving repetitive use of her hands, the employer’s “light duty” assignments required the claimant to fill glue bottles, pick up clothespins, and engage in filing, tasks which involved repetitive hand movements. Filling the glue bottles required claimant to unscrew the bottle tops, pour glue into the bottles using a spigot, and rescrew the bottle tops. Despite the fact that the employer had a workers’ compensation insurance representative to monitor the claim and interact with the attending doctor concerning work assignments and whether the claimant was authorized to be off work, the record does not show that the insurance representative did so. Rather, the record shows that the’ employer deliberately continued assigning the claimant to such “fight duty” work involving repetitive hand movements even after her left hand developed symptoms and despite the fact that the attending doctor’s written statements indicated that she should have such work if it involved “NO repetitive use of hands. Otherwise, cannot work.” Even after the claimant inquired about getting a leave of absence, the employer would not accommodate her. Our duty to affirm the Board of Review when its decisions are supported by substantial evidence does not compel us to ignore how the employer in this case disregarded restrictions outlined by the claimant’s attending physician despite knowing that the claimant was unable to work unless the restrictions were followed. The employer then terminated the claimant for missing work and refused to pay unemployment benefits. I cannot join the view that the claimant willfully or wantonly acted in disregard of the employer’s interest where the employer’s conduct put her health at risk. Thus, I would reverse the Board of Review and remand the claim so that benefits can be awarded. I respectfully dissent.